             Case 1:17-cr-00251-PGG                       Document 270                         Filed 01/12/20                  Page 1 of 1



MM
Miedel & Mysliwiec LLP

                                                                                                                                              January 12, 2019
ByECF
Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 1 0007


       Re:     United States v. Joshua Perez
               17 Cr. 251 (PGG)

Dear Judge Gardephe:

        I represent Joshua Perez in the above-captioned matter. I write today to request an additional
adjournment of the deadlines for Government and Defense sentencing submissions. Trial preparation in
the case of U.S. v. Dupigny, 18 Cr. 528 (JMF) has taken more of my time than planned and I was unable
to meet the January 8, 2020 deadline for the defense submission in this case. The trial will take from
approximately January 13 to January 22°. I will be able to submit Mr. Perez's sentencing submission
by January 24, 2020, roughly two and a half weeks before the sentencing date of February 11, 2020.
Therefore, I respectfully request an adjournment of the sentencing submission deadlines to January 24
for the Defense and January 31 for the Government. I conferred with AUSA Jilan Kamal and she
informed me that the Government has no objection to this request.

       If the adjourning the submission deadlines as described will not work for a February 11
sentencing date, then I respectfully request that the sentencing be adjourned approximately two weeks.

       Thank you for the Court's consideration of this letter motion.

                                                                          Very truly yours,

                                                                                             Isl
                                                                          Aaron Mysliwiec
                                                                          Attorney for Joshua Perez

                                                                           MEMO ENDORSED

                                                                           The Application is grante
cc:    AUSA Jilan Kamal (by ECF)
                                                                           SO ORDERED:


                                                                           4

                                                                           we.
                                                                                    laws
                                                                                     )A                      33%

                                                                       lllll!WWW!WWW®
                                                                                   JNlll   MAUI®lwll
                                                                                                   NMNMIII!NHN   NM!NW!WWW®W
                                                                                                                          INNI JINN!NHN®
                                                                                                                                       NW®WNW!WW
                                                                                                                                               .JAMI QJAAA)All\Ill!WW!WWW!WWW!WWW!W~




                   80 Broad Street. Suite 1900.· New York, New 'York 10004 ·(T) 212-616-3042· (F) 800-507-8507 • www.fmamlaw.corr
